PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
CHARLES WILLIAM MCHAN; MARTHA              No. 01-2060
BEAVERS MCHAN; SAMUEL RAY
MCHAN, personal representative of
JOHN DAVIS MCHAN,
            Defendants-Appellants.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
CHARLES WILLIAM MCHAN; MARTHA              No. 02-2067
BEAVERS MCHAN; SAMUEL RAY
MCHAN, personal representative of
John Davis McHan,
            Defendants-Appellants.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
CHARLES WILLIAM MCHAN; MARTHA              No. 02-2090
BEAVERS MCHAN; SAMUEL RAY
MCHAN, personal representative of
John Davis McHan,
             Defendants-Appellees.
                                        
2                     UNITED STATES v. MCHAN
            Appeals from the United States District Court
     for the Western District of North Carolina, at Bryson City.
               Richard L. Voorhees, District Judge.
                            (CR-90-41-V)

                        Argued: June 3, 2003

                    Decided: September 29, 2003

    Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed in part, reversed in part and remanded by published opinion.
Judge Niemeyer wrote the opinion, in which Judge Widener joined.
Judge Luttig wrote an opinion concurring in part and concurring in
the judgment in part.


                             COUNSEL

ARGUED: David Benjamin Smith, ENGLISH & SMITH, Alexan-
dria, Virginia, for Appellants. Thomas Richard Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee. ON
BRIEF: Robert J. Conrad, Jr., United States Attorney, Asheville,
North Carolina, for Appellee.


                             OPINION

NIEMEYER, Circuit Judge:

   Following the conviction of Charles McHan, Sr. for drug-
trafficking and related offenses, the district court determined, pursu-
ant to 21 U.S.C. § 853(a), that McHan was required to forfeit to the
United States approximately $1.5 million in proceeds obtained as a
result of his criminal conduct. When McHan could not account for the
whereabouts of these proceeds, the court entered, as part of McHan’s
sentence, a preliminary order forfeiting "substitute property" of
                        UNITED STATES v. MCHAN                           3
McHan in the form of real estate and other assets, pursuant to 21
U.S.C. § 853(p).

   McHan’s wife, Martha, and his two sons, John and Charles Jr., (the
petitioners herein) filed a petition in Charles McHan, Sr.’s sentencing
proceedings pursuant to 21 U.S.C. § 853(n), asserting an interest in
much of the property listed in the preliminary order of forfeiture.
After a hearing on their petition, the district court amended the pre-
liminary order of forfeiture to release some of the substitute property
and issued a final order of forfeiture with respect to the remainder.

   On their appeal, Martha, John, and Charles Jr. contend (1) that
under the Due Process Clause they were entitled to be heard before
the district court issued the preliminary order of forfeiture; (2) that the
relation-back principle of § 853(c), which provides that a criminal
forfeiture relates back to include property owned by the defendant at
the time of the commission of the act giving rise to forfeiture, does
not apply to the forfeiture of substitute property; and (3) that the dis-
trict court violated the Seventh Amendment by denying their request
to have the hearing of their petition conducted before a jury. They
also make several challenges to determinations specific to assets that
were not released from the forfeiture order. On cross-appeal, the
United States contends that the district court erred in releasing certain
assets from the forfeiture order.

  For the reasons that follow, we affirm in part, reverse in part, and
remand.

                                     I

   Charles McHan, Sr. ("Charles Sr.") was charged in a seventeen-
count indictment with drug trafficking in western North Carolina
between November 1984 and November 1986. Specifically, the
indictment charged Charles Sr. with, among other things, a conspiracy
to distribute and to possess with intent to distribute over 50 kilograms
of marijuana, in violation of 21 U.S.C. §§ 841 and 846; tax evasion;
and engaging in a continuing criminal enterprise with regard to mari-
juana distribution. Count Seventeen alleged that Charles Sr.’s interest
in property enumerated both in the indictment and in several appen-
dices incorporated therein by reference was subject to forfeiture under
4                      UNITED STATES v. MCHAN
21 U.S.C. § 853, a statute authorizing the in personam criminal forfei-
ture of property used in connection with illegal drug activities.

   After pleading guilty to Counts 2-7 of the indictment, Charles Sr.
was tried by a jury and convicted on Counts 1 and 8-16. Thereafter,
he waived a jury trial on Count 17, the forfeiture count. Following a
bench trial, the district court found that Charles Sr. received proceeds
in the amount of $1,489,350 as a result of illegal marijuana sales, and,
after deducting Charles Sr.’s expenses incurred to obtain those pro-
ceeds and a co-conspirator’s share of the proceeds, the court ordered
forfeiture to the United States of $395,670. On appeal, we affirmed
Charles Sr.’s convictions but ruled, with respect to the forfeiture, that
the district court should have forfeited the gross proceeds, not the net
profits, from the illegal activities. United States v. McHan, 101 F.3d
1027 (4th Cir. 1996).

   On remand, the government moved for a preliminary order of for-
feiture of substitute property because Charles Sr. had "refused to give
credible information concerning the disposition" of the $1,489,350.
The district court granted the government’s motion, "subject to any
third-party interests therein." Charles Sr. and the three petitioners then
objected to the preliminary order of forfeiture, arguing that most of
the substitute property in fact belonged to Martha, Charles Jr., and
John because Charles Sr. had conveyed the property to them. The dis-
trict court ruled that this objection was out of order because the peti-
tioners’ interests were adequately protected by 21 U.S.C. § 853(n).
Martha, Charles Jr., and John then filed a petition under § 853(n) for
a "Hearing to Adjudicate the Validity of [Their] Interest in Property
Preliminarily Ordered Forfeited." In their petition, the petitioners
argued (1) that a forfeiture of substitute property does not "relate
back" to include property owned by the defendant at the time of the
commission of the offense giving rise to forfeiture; (2) that much of
the property was actually vested in Martha at the time of Charles Sr.’s
criminal conduct pursuant to a 1981 written agreement between Mar-
tha and Charles Sr. ("the 1981 Agreement"); and (3) that, in any
event, the petitioners obtained title to the property as bona fide pur-
chasers for value by virtue of a series of three agreements entered into
between Charles Sr. and Martha, dated July 1, 1988. The petitioners
also requested that a jury find the facts on their petition.
                        UNITED STATES v. MCHAN                            5
   The district court denied the petitioners’ request for a jury and con-
ducted a hearing, taking testimony from several witnesses. Following
the hearing, the court concluded (1) that the substitute property eligi-
ble for forfeiture related back to include property owned by Charles
Sr. at the time of the criminal acts giving rise to the forfeiture; (2) that
Martha failed to prove by a preponderance of the evidence that the
1981 Agreement "provided her with a vested property interest that
was superior to [Charles Sr.’s] at the time of the acts which gave rise
to the forfeiture of [Charles Sr.’s] property" under § 853(n)(6)(A);
and (3) that the transfers of property to the petitioners pursuant to the
agreements dated July 1, 1988 were not arm’s-length transactions and
thus petitioners were not bona fide purchasers for value entitled to the
property under § 853(n)(6)(B). The district court also made several
specific rulings as to particular property sought to be forfeited. Fol-
lowing modifications to its decision made in response to the parties’
motions for reconsideration, the court entered a final order of forfei-
ture on September 10, 2002.

   The petitioners appeal from the final order of forfeiture, contending
(1) that the district court erred in denying them an opportunity to be
heard prior to the issuance of the preliminary order of forfeiture; (2)
that forfeiture of substitute property does not relate back to the time
of the commission of the acts that gave rise to forfeiture; and (3) that
they were entitled to have a jury find the facts at the hearing on their
petition to determine the validity of their interests in the property. In
addition, the petitioners make several challenges to determinations
made with respect to the forfeitability of specific assets. On cross-
appeal, the government likewise challenges rulings on the forfeita-
bility of several specific assets.

                                     II

   The criminal forfeiture statute at issue in this case, 21 U.S.C. § 853,
was enacted by Congress as part of the Criminal Forfeiture Act of
1984, an amendment to the Comprehensive Drug Abuse Prevention
and Control Act of 1970. See Pub. L. 98-473, § 303, 98 Stat. 2044.
Prior to the enactment of § 853, criminal forfeiture had to be obtained
under either the Racketeer Influenced and Corrupt Organizations
(RICO) statute, 18 U.S.C. § 1961 et seq., or the Continuing Criminal
Enterprise (CCE) statute, 21 U.S.C. § 848. S. Rep. No. 98-225, at 193
6                      UNITED STATES v. MCHAN
(1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3376. There was no
specific criminal forfeiture statute for drug trafficking. In practice,
prosecutors seeking forfeiture of drug-trafficking assets relied primar-
ily on an in rem civil forfeiture procedure, which Congress found par-
ticularly inefficient because the civil forfeiture procedure required the
government to file separate suits in every judicial district in which the
criminal defendant’s property was located. Id. at 196-97, reprinted in
1984 U.S.C.C.A.N. at 3379-80. Moreover, even when the criminal
forfeiture provisions of the RICO and CCE statutes were applicable,
they did not provide means by which the government could forfeit
property that a criminal defendant disposed of in anticipation of the
criminal proceedings. Id. at 195, reprinted in 1984 U.S.C.C.A.N. at
3378. Thus, when Congress enacted the Criminal Forfeiture Act of
1984, it both amended RICO’s criminal forfeiture procedure to
address its deficiencies and created 21 U.S.C. § 853, which "is, in
nearly all respects, identical to the RICO criminal forfeiture statute as
amended," but "applicable in all felony drug cases." Id. at 209, 198,
reprinted in 1984 U.S.C.C.A.N. at 3392, 3381.

   Section 853(a) provides that "[a]ny person convicted of a violation
of this subchapter [Control and Enforcement] or subchapter II [Import
and Export] of this chapter [Drug Abuse Prevention and Control] . . .
shall forfeit to the United States":

    (1) any property constituting, or derived from, any pro-
    ceeds the person obtained, directly or indirectly, as the result
    of such violation;

    (2) any of the person’s property used, or intended to be
    used, in any manner or part, to commit, or to facilitate the
    commission of, such violation; and

    (3) in the case of a person convicted of engaging in a con-
    tinuing criminal enterprise in violation of section 848 of this
    title, the person shall forfeit, in addition to any property
    described in paragraph (1) or (2), any of his interest in,
    claims against, and property or contractual rights affording
    a source of control over, the continuing criminal enterprise.

The forfeiture of such property is effected — vesting the property’s
title in the United States — "upon the commission of the act giving
                       UNITED STATES v. MCHAN                           7
rise to forfeiture under this section." 21 U.S.C. § 853(c). This "rela-
tion back" principle in § 853(c) "prevent[s] defendants from escaping
the impact of forfeiture by transferring assets to third parties." United
States v. Reckmeyer, 836 F.2d 200, 203 (4th Cir. 1987).

    Section 853(d) creates a rebuttable presumption that any property
of a person convicted of a felony drug offense is subject to forfeiture
if the government establishes by a preponderance of the evidence that
(1) such property was acquired by the defendant during the time
period of the violation or a reasonable time thereafter and (2) there
was no likely source for the property other than the violation. If any
of the forfeitable property cannot be located by the government, has
been transferred or sold to a third party, is beyond the court’s jurisdic-
tion, or has been diminished in value or commingled beyond easy
divisibility, the court must, pursuant to § 853(p), order the forfeiture
of "substitute property" of the defendant up to the value of the forfeit-
able property.

   To protect the property interests of third parties, § 853(n) provides
a process for the vindication of those interests. After entry of a forfei-
ture order, the United States is required to "publish notice of the order
and of its intent to dispose of the property" (and it also may directly
contact those it knows to have alleged an interest in the property). 21
U.S.C. § 853(n)(1). Within 30 days of receiving notice, "[a]ny person,
other than the defendant, asserting a legal interest" in the property
may "petition the court for a hearing to adjudicate the validity of his
alleged interest in the property." Id. § 853(n)(2). The petition must be
signed by the petitioner and must set forth the nature and extent of the
petitioner’s property interest. Id. § 853(n)(3). "[T]o the extent practi-
cable and consistent with the interests of justice," the court is directed
to hold a hearing "within thirty days of the filing of the petition." Id.
§ 853(n)(4). At the hearing, the petitioners and the government may
present witnesses and other evidence and may cross-examine the wit-
nesses. Id. § 853(n)(5). Finally, if, after the hearing, "the court deter-
mines that the petitioner has established by a preponderance of the
evidence" that (1) he had a vested interest in the property or an inter-
est superior to that of the defendant at the time of the commission of
the acts giving rise to forfeiture, or (2) he was a "bona fide purchaser
for value" of the property "and was at the time of purchase reasonably
without cause to believe that the property was subject to forfeiture,"
8                       UNITED STATES v. MCHAN
the court is directed to "amend the order of forfeiture in accordance
with its determination." Id. § 853(n)(6). Following the court’s disposi-
tion of all petitions filed by third parties, the order of forfeiture, as
amended as a result of the disposition of all petitions, gives the United
States "clear title to property that is the subject of the order of forfei-
ture." Id. § 853(n)(7).

   The petition authorized by § 853(n) is the exclusive avenue through
which a third party may protect his interest in property that has been
subject to a forfeiture order. Section 853(k) prohibits any person
"claiming an interest in property subject to forfeiture" from (1) inter-
vening in the trial or appeal of a criminal case involving forfeiture of
such property or (2) commencing an action at law or equity against
the United States concerning the validity of the third party’s alleged
interest in the property.

   This is the statutory scheme that the petitioners in this case chal-
lenge in several respects.

                                    III

   For their first assignment of error, the petitioners contend that they
should have been given an opportunity to oppose the government’s
motion for the preliminary order of forfeiture and the evidentiary
basis thereof. They argue that the Due Process Clause of the Fifth
Amendment "required that they receive notice of the government’s
motion seeking the entry of the [preliminary order of forfeiture] and
an opportunity to be heard before — or at least soon after — the entry
of a [preliminary order of forfeiture] that would seriously impair their
property rights." They assert that if they were given an opportunity to
oppose the government’s motion for a preliminary order of forfeiture,
they could have "pointed out that many of the properties listed in the
Order [of forfeiture] were not owned at all or not wholly owned by
Charles, Sr. at the time of his arrest or subsequent thereto."

  The petitioners’ argument misconstrues the nature of the forfeiture
proceeding and their appropriate role in it. The petitioners were not
defendants in the criminal trial; Charles McHan, Sr. was the defen-
dant, and it was he who forfeited his property under 21 U.S.C. § 853.
Of course, Charles Sr. had the opportunity at trial to oppose forfeiture
                        UNITED STATES v. MCHAN                           9
before the preliminary order of forfeiture was entered as part of his
sentence. See 21 U.S.C. § 853(a); Libretti v. United States, 516 U.S.
29, 39 (1995) (holding that § 853 is a sentencing statute, applied "fol-
lowing conviction . . . as punishment for the commission of various
drug . . . crimes" and noting that § 853 imposes forfeiture "in addition
to any other sentence") (emphasis in original). But the statute pro-
vides that, until this sentence of forfeiture is entered, no party claim-
ing an interest in the forfeited property may intervene in the criminal
case. See 21 U.S.C. § 853(k); see also Libretti, 516 U.S. at 44 (reaf-
firming that a § 853(n) proceeding is the "only . . . means" by which
a third party may safeguard his rights in property ordered forfeited
under § 853, even where the complaint is that the forfeiture itself was
unsupported by factual evidence). Only after the sentence is entered
by an order of forfeiture and notice is given to the public may any
person assert an interest in forfeited property by filing a petition pur-
suant to § 853(n). See 21 U.S.C. § 853(n). Then after the petitions of
third parties are resolved, a final order of forfeiture is entered. See id.
§ 853(n)(6), (7).

   Because the district court followed this procedure, the petitioners’
challenge under the Due Process Clause must be a challenge to the
statutory scheme. In essence, the petitioners are arguing that due pro-
cess required that they, as third parties, be given an opportunity to
interject themselves into the sentencing phase of the criminal case
against Charles Sr. because his sentence had the potential to affect
their property interests. But they have no support for the proposition.
See Libretti, 516 U.S. 29; United States v. Reckmeyer, 836 F.2d at
203. In Libretti, the Supreme Court rejected the defendant’s argument
that a § 853(n) proceeding inadequately protected third parties’ inter-
ests. The Court emphasized that "Congress has determined that
§ 853(n) . . . provides the means by which third-party rights must be
vindicated." 516 U.S. at 44. And in Reckmeyer, while we acknowl-
edged that "serious due process concerns would be raised . . . if third
parties asserting an interest in forfeited assets were barred from chal-
lenging the validity of the forfeiture," 836 F.2d at 206, we went on
to hold that § 853(n) is "a means by which third persons who raise
challenges to the validity of the forfeiture order could have their
claims adjudicated," id. at 208; see also id. at 207 (reading § 853(n)
to allow challenges to the validity of the forfeiture to avoid any "pos-
sible constitutional infirmity"). As we noted, Congress was particu-
10                     UNITED STATES v. MCHAN
larly aware that, unlike in a civil forfeiture case where "all parties
with an interest in [the] civilly forfeitable property may participate in
judicial forfeiture proceedings," "third parties with interests in crimi-
nally forfeitable property may not participate in the criminal trial." Id.
at 207 (quoting S. Rep. No. 98-225, at 207-08, reprinted in 1984
U.S.C.C.A.N. at 3390-91 ("discussing 18 U.S.C. § 1963(l), a provi-
sion of the RICO statute that is identical to § 853(n)")). We concluded
that it was Congress’ clear intention in passing § 853(n) that third par-
ties have an opportunity to be heard and to be awarded relief if they
were to show a cognizable interest in the property preliminarily
ordered forfeited. Id. at 208.

   The Supreme Court’s rejection in Libretti of challenges similar to
those made by petitioners in this case and our holding in Reckmeyer
require us to reject petitioners’ claims that the statutory scheme denies
them due process. Indeed, § 853(n) provides all of the process due. It
requires that the petitioners receive notice of the order of forfeiture
before its final implementation; that they be given a hearing; that they
be allowed to present witnesses and evidence; and that they be per-
mitted to cross-examine any witnesses who appear at the hearing. Due
process does not require more. See Mathews v. Eldridge, 424 U.S.
319, 333 (1976) ("The fundamental requirement of due process is the
opportunity to be heard at a meaningful time and in a meaningful
manner") (internal quotation marks omitted).

                                   IV

   The petitioners also contend that the district court erred in constru-
ing the forfeiture statute to provide that the forfeiture of "substitute
property" under 21 U.S.C. § 853(p) "relates back" to the time of the
commission of the acts giving rise to the forfeiture. They assert that
the relation-back principle of § 853(c) applies only to the "tainted"
property described in § 853(a) and not to "innocent" substitute prop-
erty described in § 853(p). Based on this argument, they state that,
when asserting a forfeiture interest in substitute property, the govern-
ment can look only to property owned by Charles Sr. "at the time the
criminal forfeiture judgment [was] entered," rather than at the time of
the commission of the act giving rise to the forfeiture.

   To support their position, the petitioners advance two arguments.
First, they contend that § 853(c) "expressly" limits the relation-back
                        UNITED STATES v. MCHAN                          11
principle to the "tainted assets" described in § 853(a). Second, they
contend that as a matter of policy, if the relation-back principle
applied to substitute property, "innocent transferees of substitute
assets [would] have no way to protect themselves from the govern-
ment’s unforeseeable future legal claim to the substitute assets." As
an alternative to their argument that the relation-back principle should
be limited to the date of the criminal forfeiture judgment when substi-
tute property is forfeited, they argue that "common sense and sound
policy reasons dictate that the forfeiture should relate back no further
than the date of the indictment." In suggesting this alternative date,
the petitioners place great weight on a Department of Justice legisla-
tive proposal that recognized the ambiguity surrounding the applica-
bility of the § 853(c) relation-back principle to substitute property and
that recommended an amendment to the statute providing that substi-
tute asset forfeitures relate back to the date of the indictment.

   To address the petitioners’ first argument, we note that the express
language of § 853(c), contrary to what the petitioners claim, does not
preclude the application of the relation-back principle to substitute
property. Section 853(c) states that "[a]ll right, title, and interest in
property described in subsection (a) of this section vests in the United
States upon the commission of the act giving rise to forfeiture under
this section." 21 U.S.C. § 853(c). While it is clear that all the property
described in § 853(a) — property tainted by its relationship to crimi-
nal conduct — is forfeited to the United States at the time of the crim-
inal conduct giving rise to forfeiture, this does not preclude
application of the relation-back principle to substitute property.
Indeed, the language of § 853(p) suggests otherwise, stating, "If any
of the [tainted] property described in subsection (a) of this section . . .
[has been placed beyond the reach of a forfeiture] . . . the court shall
order the forfeiture of any other property of the defendant up to the
value of [the tainted] property" that is unavailable for forfeiture. Id.
§ 853(p). This section thus seems to equate substitute property with
tainted property when the tainted property has been placed beyond the
reach of a forfeiture in that it (1) cannot be located, (2) has been trans-
ferred to a third party, (3) has been placed beyond the jurisdiction of
the court, (4) has been substantially diminished in value, or (5) has
been commingled with other property so that it cannot be divided
without difficulty. See id.
12                     UNITED STATES v. MCHAN
   But any doubt about this construction should be eliminated by the
statutory instruction to construe the statute liberally "to effectuate its
remedial purposes." 21 U.S.C. § 853(o). The remedial purpose of both
the relation-back provision and the substitute property provision is to
thwart the defendant’s efforts to avoid the impact of a criminal forfei-
ture.

   When Congress enacted 21 U.S.C. § 853 as part of the Criminal
Forfeiture Act of 1984, it included the substitute asset provision to
"address[ ] one of the most serious impediments to significant crimi-
nal forfeitures," i.e., that "a defendant may succeed in avoiding the
forfeiture sanction simply by transferring his assets to another, plac-
ing them beyond the jurisdiction of the court, or taking other actions
to render his forfeitable property unavailable at the time of convic-
tion." S. Rep. No. 98-225, at 201, 212, reprinted in 1984
U.S.C.C.A.N. at 3384, 3395 (discussing the shared purpose of the
substitute property provisions of 21 U.S.C. § 853 and 18 U.S.C.
§ 1963 (the analogous RICO statute)). Describing this problem in
substantial detail, Congress noted:

     Unlike civil forfeitures, in which the government’s seizure
     of the asset occurs at or soon after the commencement of the
     forfeiture action, in criminal forfeitures, the assets generally
     remain in the custody of the defendant until the time of his
     conviction for the offense upon which the forfeiture is
     based. Only after conviction does the government seize the
     asset. Thus, a person who anticipates that some of his prop-
     erty may be subject to criminal forfeiture has not only an
     obvious incentive, but also ample opportunity, to transfer his
     assets or remove them from the jurisdiction of the court
     prior to trial and so shield them from any possibility of for-
     feiture. . . . The important economic impact of imposing the
     sanction of forfeiture against the defendant is thus lost.

Id. at 195, reprinted in 1984 U.S.C.C.A.N. at 3378. It is thus apparent
that the remedial purpose of § 853 generally and § 853(p) in particular
was to thwart efforts by a defendant to circumvent the economic
impact of an anticipated criminal forfeiture sentence.

  Given that the purpose of the relation-back provision in § 853(c)
was to "prevent defendants from escaping the impact of forfeiture by
                       UNITED STATES v. MCHAN                        13
transferring assets to third parties," Reckmeyer, 836 F.2d at 203, and
the purpose of § 853(p) was similarly to address this very "impedi-
ment[ ] to significant criminal forfeitures," S. Rep. No. 98-225, at
201, reprinted in 1984 U.S.C.C.A.N. at 3384, the substitute property
that is subject to forfeiture under § 853(p) must be read to include all
property of the defendant at the time of the commission of the acts
giving rise to the forfeiture. See United States v. Phillips, 185 F.3d
183, 188 (4th Cir. 1999) (holding that all right, title, and interest in
the substitute property that the defendant transferred to a third party
on the eve of conviction "vested in the United States upon the com-
mission of the act giving rise to the forfeiture" (citing 21 U.S.C.
§ 853(c))); In re Billman, 915 F.2d 916, 921 (4th Cir. 1990) (inter-
preting the analogous RICO criminal forfeiture statute and holding
that "a defendant [cannot] thwart the operation of forfeiture laws by
absconding with RICO proceeds and then transferring his substitute
assets to a third person who does not qualify as a bona fide purchaser
for value"). To conclude otherwise would invite defendants who
anticipate conviction for their unlawful drug-trafficking activities to
undertake the obvious step of transferring their assets or removing
them from the court’s reach prior to indictment and conviction,
thereby circumventing the important economic impact of forfeiture.

   In support of their position, the petitioners make the policy argu-
ment that our interpretation would leave innocent transferees of sub-
stitute assets with "no way to protect themselves from the
government’s unforeseeable future legal claim to the substitute
assets." But this argument fails to take into account the provisions of
the statute that explicitly protect innocent transferees. A bona fide
purchaser for value of the defendant’s property who was at the time
of transfer "reasonably without cause to believe that the [defendant’s]
property was subject to forfeiture," 21 U.S.C. § 853(n)(6)(B), is given
the right to file a § 853(n) petition to have such substitute property
removed from the forfeiture order, id. § 853(n)(2) (allowing any per-
son asserting a legal interest in property forfeited "pursuant to this
section" to file a petition).

   Accordingly, we conclude that the forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p) relates back to the date of the acts giv-
ing rise to the forfeiture under 21 U.S.C. § 853.
14                      UNITED STATES v. MCHAN
                                     V

   The petitioners next contend that their third-party petition filed
under 21 U.S.C. § 853(n) in the criminal forfeiture judgment in this
case initiated a proceeding to which the Seventh Amendment right to
jury trial attaches. Therefore, they contend that the district court erred
in denying their request for a jury trial. Because the statute itself pro-
vides that the hearing on the petitioners’ petition "shall be held before
the court alone, without a jury," 21 U.S.C. § 853(n)(2), the petition-
ers, in making this argument, are challenging the constitutionality of
the statutory requirement that the hearing be conducted by the court
without a jury.

     The Seventh Amendment provides:

      In Suits at common law, where the value in controversy
      shall exceed twenty dollars, the right of trial by jury shall be
      preserved, and no fact tried by a jury, shall be otherwise
      reexamined in any Court of the United States, than accord-
      ing to the rules of the common law.

U.S. Const. amend. VII. The phrase "Suits at common law" has "been
construed to refer to cases tried prior to the adoption of the Seventh
Amendment in courts of law in which jury trial was customary as dis-
tinguished from courts of equity or admiralty in which jury trial was
not." Atlas Roofing Co. v. Occupational Safety & Health Rev.
Comm’n, 430 U.S. 442, 449 (1977). Accordingly, both parties agree
that the Seventh Amendment right to jury trial exists only for actions
of the sort enforced at common law when the Bill of Rights was rati-
fied in 1791. See Curtis v. Loether, 415 U.S. 189, 193 (1974); see
also 8 James Wm. Moore et al., Moore’s Fed. Practice ¶ 38.10[2][b]
(3d ed. 2003) ("If the issue, in its modern context, is such that it
would have been heard at common law in 1791, then it is triable by
a jury as of right, and that right is constitutionally protected").

   In considering whether a jury trial must be provided in a proceed-
ing created by statute, "the question comes down to whether, where
the legislature has created an action unheard of at common law, the
rights and remedies involved are of the sort traditionally enforced in
an action at common law." United States v. Dudley, 739 F.2d 175,
                        UNITED STATES v. MCHAN                          15
179 (4th Cir. 1984). Elaborating the analytical framework for deter-
mining whether a Seventh Amendment jury trial attaches to a pro-
ceeding created by congressional enactment, the Supreme Court in
Tull v. United States, 481 U.S. 412, 417-18 (1987), stated:

     First, we compare the statutory action to 18th-century
     actions brought in the courts of England prior to the merger
     of the courts of law and equity. Second, we examine the
     remedy sought and determine whether it is legal or equitable
     in nature.

(Internal citations omitted.) The task of identifying the nearest
eighteenth-century analog to a modern statutory cause of action often
invites unsatisfying comparisons to distinguishable actions existing at
common law in the eighteenth century. Recognizing this, the Supreme
Court has stated:

     We need not rest our conclusion on what has been called an
     "abstruse historical" search for the nearest 18th-century ana-
     log. We reiterate our previously expressed view that charac-
     terizing the relief sought is "[m]ore important" than finding
     a precisely analogous common-law cause of action in deter-
     mining whether the Seventh Amendment guarantees a jury
     trial.

Id. at 421 (citations omitted); see also Chauffeurs, Teamsters & Help-
ers Local No. 391 v. Terry, 494 U.S. 558, 565 (1990) ("The second
inquiry" — examining the remedy sought to determine whether it is
legal or equitable in nature — "is the more important in our analy-
sis").

   In this case, the petitioners filed their petition pursuant to 21 U.S.C.
§ 853(n), and a § 853(n) petition commences a hearing ancillary to
sentencing in an existing criminal action. The criminal proceeding
here was the jury trial of the several counts charged in the indictment
against Charles McHan, Sr. As in all criminal proceedings where a
jury is not waived, a jury acts as the factfinder and makes the determi-
nation whether the defendant is criminally liable. In this case, Charles
Sr. was convicted by a jury on, or pled guilty to, all of the criminal
acts giving rise to the forfeiture. And on the criminal forfeiture count
16                      UNITED STATES v. MCHAN
itself, for which Charles Sr. was entitled to a jury trial, see Fed. R.
Crim. P. 32.2(b)(4), he waived the right to have a jury make the rele-
vant factual determination of the nexus between the property and the
criminal offenses committed, submitting to a bench trial. Once the
court at the bench trial determined the relevant facts on the forfeiture
count, it proceeded to enter a forfeiture order as part of Charles Sr.’s
sentence.* The applicable statute so provides:

     The court, in imposing sentence on such person, shall order,
     in addition to any other sentence imposed pursuant to this
     subchapter or subchapter II of this chapter, that the person
     forfeit to the United States all property described in this sub-
     section.

21 U.S.C. § 853(a); see also Libretti, 516 U.S. at 39 (noting that
under 21 U.S.C. § 853(a) forfeiture is imposed "in addition to any
other sentence"). The remaining provisions of § 853 address the pro-
cess of implementing the sentence of a forfeiture, including its execu-
tion. See also Fed. R. Crim. P. 32.2.

  As relevant to this case, § 853(c) provides that any of the defen-
dant’s property that is subject to forfeiture on account of the defen-
dant’s conviction of a drug offense cannot escape forfeiture simply
because the defendant transfers the forfeited property to a third party:

     All right, title, and interest in property described in subsec-
     tion (a) of this section vests in the United States upon the
     commission of the act giving rise to forfeiture under this
     section. Any such property that is subsequently transferred
     to a person other than the defendant may be the subject of
     a special verdict of forfeiture and thereafter shall be ordered
     forfeited to the United States.

21 U.S.C. § 853(c) (emphasis added). That same subsection autho-
rizes a third party wishing to challenge the forfeiture of property
transferred to him to file a petition ancillary to the sentencing pro-

   *In this case, because of the potential claims of third parties to an
interest in the property, the court entered a "preliminary" forfeiture order,
pending a § 853(n) hearing. See Fed. R. Crim. P. 32.2(b)(2).
                        UNITED STATES v. MCHAN                          17
ceeding to establish, at a hearing, that "he is a bona fide purchaser for
value of such property who at the time of purchase was reasonably
without cause to believe that the property was subject to forfeiture
under this section." Id. The procedures governing the third-party chal-
lenge to a forfeiture order are contained in § 853(n).

   This entire process, however, involves the implementation of the
sentence of forfeiture. Because sentencing is distinct from the crimi-
nal liability phase of trial, any factfinding at sentencing, as well as in
proceedings ancillary to sentencing, is conducted by the court, not a
jury. See Libretti, 516 U.S. at 49 ("Our cases have made abundantly
clear that a defendant does not enjoy a constitutional right to a jury
determination as to the appropriate sentence to be imposed"); see also
Harris v. United States, 536 U.S. 545, 549-50 (2002) ("[T]hough [the
sentencing] facts may have a substantial impact on the sentence, they
are not elements, and are thus not subject to the Constitution’s indict-
ment, jury, and proof requirements"). And this is what the statute
explicitly provides. See 21 U.S.C. § 853(n)(2) ("The hearing [on the
third party’s petition] shall be held before the court alone, without a
jury"). There is simply no jury trial right in criminal sentencings nor,
by extension, in proceedings ancillary to criminal sentencings.

   Even if the third-party hearing ancillary to the defendant’s sentenc-
ing proceeding were to be analogized to an independent action, as
petitioners have attempted to do, it would be most analogous to an
equitable petition to quiet title to the forfeited property for which no
jury was traditionally available. Section 853 describes the petition as
one to "adjudicate the validity of the [third party’s] alleged interest in
the [forfeited] property," 21 U.S.C. § 853(n)(2), and the only remedy
available is an order to "amend the order of forfeiture" to exclude the
third party’s interests from the sentence of forfeiture based on a supe-
rior property interest, id. § 853(n)(6). The statute provides that after
the court disposes of the petition to determine the validity of title, "the
United States shall have clear title to property that is the subject of
the [resulting] order of forfeiture," in this case, the order against
Charles Sr. The proceeding at bottom becomes a competition over
ownership priority with the court determining the superior title.

  Like a § 853(n) proceeding, the purpose of a quiet title action is "to
determine which named party has superior claim to a certain piece of
18                     UNITED STATES v. MCHAN
property." Cadorette v. United States, 988 F.2d 215, 233 (1st Cir.
1993). And although there are, to be sure, differences between a quiet
title action and a § 853(n) proceeding, the relief offered to a com-
plainant in a quiet title action is substantially the same relief offered
to a § 853(n) petitioner. See Tull, 481 U.S. at 417 (emphasizing that
"characterizing the relief sought is ‘[m]ore important] than finding a
precisely analogous common-law cause of action") (internal citation
omitted); see also United States v. Gilbert, 244 F.3d 888, 911 (11th
Cir. 2001) (holding that an ancillary hearing to litigate a third party’s
interest in property forfeited under the analogous RICO forfeiture
statute is "essentially a quiet title proceeding"). And neither action
could lead to any compensatory damage award. See Monterey v. Del
Monte Dunes at Monterey, Ltd., 526 U.S. 687, 710 (1999) (noting the
"‘general rule’ that monetary relief is legal" and emphasizing the dis-
tinction between compensatory legal relief and equitable restitution
and other monetary remedies available in equity); Teamsters, 494
U.S. at 570 (noting that "[g]enerally, an action for money damages
was ‘the traditional form of relief offered in the courts of law’") (cita-
tion omitted). Rather, claims for the type of relief offered by a quiet
title suit have always been equitable actions, brought in the courts of
equity rather than courts of law. See, e.g., Arndt v. Griggs, 134 U.S.
316, 320 (1890) (stating that the proposition that "an action to quiet
title is a suit in equity" is "doubtless correct"); Humble Oil & Refining
Co. v. Sun Oil Co., 191 F.2d 705, 718 (5th Cir. 1951) ("A suit to quiet
title is a purely equitable proceeding, and a federal court is not
required to resort to a jury, nor could it do so except for advice,
although the cause was carried to the federal court from a state court
in a state granting the right to jury trials in such cases"); Harlan v.
Sparks, 125 F.2d 502, 507 (10th Cir. 1942) (noting that the complain-
ant’s suit to quiet title was "essentially one in equity" and concluding,
therefore, that the district court "properly denied the demand for trial
by jury" under the Seventh Amendment); see also United States v.
Henry, No. 94-6188, 1995 WL 478635 (6th Cir. Aug. 10, 1995)
(unpublished) (holding that a Seventh Amendment right to a jury trial
does not attach to an ancillary third-party proceeding under 21 U.S.C.
§ 853(n)).

   The petitioners argue that a third-party hearing under § 853(n) is
more analogous to an independent in rem civil forfeiture action
directed against them, for which a jury trial has been afforded. See
                       UNITED STATES v. MCHAN                          19
C.J. Hendry Co. v. Moore, 318 U.S. 133, 153 (1943). But this argu-
ment fails on several grounds. First, neither the criminal forfeiture
action — in this case against Charles Sr. — nor the third-party pro-
ceeding to determine the validity of the petitioners’ interests under
§ 853(n) was in rem. The criminal proceeding was in personam
against Charles Sr., and the hearing to determine the validity of the
petitioners’ property interest was also in personam. Cf. Cadorette,
988 F.2d at 223 (noting that an equitable action to quiet title was an
in personam action).

   Second, the forfeiture action in this case was not against the peti-
tioners or their property, but against Charles Sr. Because the govern-
ment concluded that Charles Sr. transferred forfeited property to the
petitioners, the order of forfeiture against Charles Sr. was imple-
mented against the transferred property. The government did not seek
to forfeit the petitioners’ property; it alleged rather that the property
in the petitioners’ hands belonged to Charles Sr. and was transferred
to them after it was forfeited. Therefore, the government contended
that it could reach the forfeited property as part of the sentence of for-
feiture against Charles Sr. If the petitioners were successful in estab-
lishing a cognizable ownership interest in the property under
§ 853(n)(6), then they could have the property excluded from Charles
Sr.’s sentence of forfeiture. But never has the government sought to
forfeit property legally belonging to the petitioners.

   And third, still assuming for purposes of the petitioners’ argument
that the proceeding under § 853(n) is an independent action, we none-
theless cannot ignore that the § 853(n) hearing is ancillary to a sen-
tencing proceeding. And as we have already noted, no jury trial
attaches to the predicate sentencing proceeding. See Libretti, 516 U.S.
at 49.

  For all of these reasons, we conclude that a petition filed under 21
U.S.C. § 853(n)(2) ancillary to a forfeiture sentencing proceeding to
determine the validity of a petitioner’s interest in property does not
commence a proceeding for which a jury trial is afforded by the Sev-
enth Amendment.
20                      UNITED STATES v. MCHAN
                                    VI

   Finally, the petitioners challenge several determinations made by
the district court about the ownership of property and its inclusion in
the order of forfeiture. We address these arguments seriatim.

                                    A

   First, Martha McHan argues that the district court clearly erred
when it found that a property agreement executed by her and Charles
Sr., dated December 20, 1981 (the "1981 Agreement"), did not estab-
lish her entitlement to the forfeited substitute property covered by the
1981 Agreement. She contends that the 1981 Agreement establishes,
in satisfaction of § 853(n)(6)(A), that at the time of the commission
of the relevant criminal acts, she was a half-owner of the property.

     The 1981 Agreement provides in relevant part:

       Any personal property titled in either Charles McHan or
       Martha McHan shall be deemed to be equally owned by the
       other regardless of how titled.

       Charles W. McHan and Martha McHan shall have no rights
       whatsoever to any real or personal property owned or held
       in trust for Charles W. McHan Jr. or John D. McHan.

       Charles W. McHan and Martha McHan sometimes take[ ]
       title to property as trustee. Both shall have equal ownership
       in this type of ownership.

       This contract or agreement shall be binding upon both par-
       ties and shall remain in effect unless further agreements and
       contracts are entered into changing the terms of such.

   Based on substantial contextual evidence, the district court found
that "the 1981 agreement was likely created by the Defendant
[Charles Sr.] in order to avoid forfeiture and long after 1981 (Defen-
dant’s testimony contra is not credible)." The court also found that
because "the record in this particular case . . . is replete with evidence
                      UNITED STATES v. MCHAN                        21
that Defendant [Charles Sr.] falsified real estate records and transac-
tions [and] engaged in money laundering and bank fraud, . . . the 1981
agreement is entitled to little weight."

   The record in this case amply supports the district court’s conclu-
sion. The 1981 Agreement was just one of a sea of fraudulent docu-
ments uncovered. We find no clear error in the determinations made
by the district court’s in concluding that Martha failed to prove by a
preponderance of the evidence that she had a title or interest in the
properties covered by the "1981 Agreement" that was superior to
Charles Sr.’s title or interest at the time of his criminal conduct.

                                  B

   The petitioners also contend that "property acquired by them both
directly and indirectly by way of a series of three agreements, all
dated July 1, 1988, between [Charles Sr.] and Martha McHan is not
subject to forfeiture pursuant to § 853(n)(6)(B) because they are bona
fide purchasers for value of the property and were reasonably without
cause to believe that it was subject to forfeiture." The government
contends that the record supports that the petitioners did not meet
their burden under § 853(n)(6)(B) in two respects: The petitioners
failed to show that any transfers of property were for value, and they
failed to demonstrate that they were without knowledge of the forfei-
ture.

   The district court found that the petitioners were not "bona fide
purchasers for value" because the 1988 agreements, even if authentic,
were concededly not arm’s-length transactions. The district court also
inferred from the evidence that "the 1988 agreements were, in fact,
an attempt by the Defendant [Charles Sr.] to avoid forfeiture." It
pointed particularly to the suspicious and convenient timing of the
agreements:

    Notably, Petitioners only tendered one part of the 1988
    Agreements during discovery. The other two parts of the
    agreement were not disclosed until July 1994. In addition,
    Petitioners never explained how or why the other two parts
    of the agreement were not disclosed earlier. The delay in
    recording the purported assignments is likewise significant.
22                     UNITED STATES v. MCHAN
     [This court has] also found that Martha had little under-
     standing of the agreement, relied exclusively on Defendant
     to value the properties, equitably apportion them, and exe-
     cute all transactions necessary to carry out the terms of the
     agreement. Petitioners’ lack of knowledge was also evident
     by their reliance on Defendant during the ancillary proceed-
     ing. In addition, this Court [has] not reject[ed] the Govern-
     ment’s argument that both the 1981 and 1988 Agreements
     were "shams."

Addressing the government’s argument that the agreements dated July
1, 1988 represented fraudulent transfers, the district court found that
"the Government has the better arguments and the better facts."

   In the context of all the evidence contained in the record, we can-
not conclude that the district court clearly erred in finding that the
agreements dated July 1, 1988, were not made at arm’s length and
that they constituted a deliberate attempt by Charles Sr. to avoid the
economic impact of forfeiture.

                                   C

   Martha McHan contends that it was clear error for the district court
to find that one-half of the accumulated and future rents of a bowling
alley (the "Cherokee Lanes") located on property known as "35
Acres" were forfeitable. She contends that claim preclusion and issue
preclusion from a previous civil forfeiture action require a conclusion
that these rents cannot now be forfeited in this case. She also notes
that the preliminary and final orders of forfeiture applied only to
accumulated rents, not future rents.

   While our review of the parties’ arguments and the record below
lead us to conclude that the previous civil litigation does not have a
preclusive effect on the forfeitability of the rents from the bowling
alley, we do agree that the preliminary and final orders of forfeiture
do not include future rents. In its motion for the forfeiture order, the
government sought to forfeit "sums on deposit within the bank
account presently held by the United States Customs Service," which
included accumulated rents from the Cherokee Lanes. Moreover, the
final order of forfeiture included "the Sums on Deposit . . . presently
                       UNITED STATES v. MCHAN                         23
held by the United States Customs Service, including . . . [a]ll rents
derived from the seizure of Cherokee Lanes Bowling Alley, located
on the 35-acre property (except for 50% owned by Martha McHan)."
Because the government did not request the forfeiture of future rents
from Cherokee Lanes in its motion for a preliminary order of forfei-
ture and no future rents were included in the forfeiture order, we con-
clude that future rents are not covered by the final order of forfeiture.
In reaching this conclusion, we clarify any confusion that may have
been created by the district court’s language in its memorandum opin-
ion referring to the fact that future rents were forfeited.

                                   D

   Finally, Martha McHan returns to the terms of the 1981 Agreement
to argue that the district court erred in finding that 100% of Charles
Sr.’s partnership interest in the Marriott Motel Partnership was for-
feitable.

   Based on our affirmance of the district court’s finding that the 1981
Agreement was "likely created by the Defendant in order to avoid for-
feiture and long after 1981," we reject this argument as well.

                                  VII

   On its cross-appeal, the government contends that the district court
erred in concluding that six Notla deeds of trust and two lots; the
Pratt, Teesateskie, and two Raye deeds of trust; and the Weeks deed
of trust were not forfeitable.

   The record shows that after Charles Sr. was indicted for drug-
trafficking offenses in an earlier case, Martha began transferring cer-
tain properties owned jointly by her and Charles Sr. to third parties,
for which the third parties gave her deeds of trust in return. In Sep-
tember 1989, she transferred the eight Notla properties located in
Georgia to third parties in exchange for deeds of trust, although she
later reacquired two of the properties through foreclosure. A month
earlier, in August 1989, she transferred the Pratt, Teesateskie, and
Raye properties to her son, Charles Jr., and received in exchange
deeds of trust. And in 1993, she transferred a property to Jan Weeks,
24                     UNITED STATES v. MCHAN
receiving a deed of trust in return. The government sought to forfeit
the various deeds of trust and the two properties that were reacquired
through foreclosure.

   As to each of these assets, the district court held that the govern-
ment could not forfeit the proceeds of these properties, which had
belonged jointly to Martha and Charles Sr., because Martha became
a bona fide purchaser for value by selling the properties to third par-
ties for value and without the third party’s knowledge of the forfei-
ture. The government takes the position that the district court
"allowed Martha to immunize" the deeds of trust from forfeiture by
the "simple expedient of trading . . . the forfeitable assets for deeds
of trust," thereby thwarting the purposes of the forfeiture statute. We
agree.

   Martha’s conversion of the jointly held properties into deeds of
trust only changed the form of Charles Sr.’s interest in the property,
not its status as substitute property subject to forfeiture. There is no
evidence that Martha herself became a bona fide purchaser for value
of Charles Sr.’s interests in the properties by tendering any consider-
ation for the properties. Moreover, the government has not sought to
forfeit the properties themselves, since these were purchased in good
faith by third parties, but rather only the interests retained by Charles
Sr. in the proceeds from the sale of these properties, i.e., his joint
ownership in the deeds of trust. See In re Billman, 915 F.2d at 921
(holding that a defendant cannot defeat forfeiture by hiding the pro-
ceeds of the illegal activity and then transferring substitute assets to
a third person).

   Accordingly, we reverse the district court’s rulings as to these
properties and remand to the district court for reconsideration of the
forfeiture order as to these properties under 21 U.S.C. § 853(n)(6)(B).

                                  VIII

  For the foregoing reasons, we affirm in part, reverse in part, and
remand for further proceedings consistent with this opinion.

                                   AFFIRMED IN PART, REVERSED
                                       IN PART, AND REMANDED
                        UNITED STATES v. MCHAN                          25
LUTTIG, Circuit Judge, concurring in part and concurring in the
judgment in part:

   I concur in full in Parts I, II, III, VI, and VII of the majority opin-
ion. Although I agree with the majority’s holdings that "substitute
property" in section 853(p) references property of the defendant at the
time of the commission of the acts giving rise to forfeiture and that
jury trials are not required in proceedings under section 853(n), I do
not concur in Parts IV and V of the majority’s opinion because I do
not subscribe to the reasoning employed by the majority in reaching
these holdings.

   The majority opinion holds, in Part IV, that "the substitute property
that is subject to forfeiture under section 853(p) must be read to
include all property of the defendant at the time of the commission
of the acts giving rise to the forfeiture." Ante at 13. I believe that this
is the correct interpretation of section 853(p). However, I believe that
it is so for reasons different than those expressed by the majority.

   Unlike the majority, I am neither inclined, nor do I see the need,
to rest our interpretation of section 853(p) on section 853(o)’s amor-
phous direction that section 853 should be construed so as to further
the section’s remedial purpose. Instead, I would rest our interpretation
on the comparatively straightforward textual and structural analysis
that, were we to hold that substitute property under section 853(p)
comprises only that property owned by the defendant at the time of
his conviction, section 853 would be irreconcilable with section
853(n)(6), which provides that a third party, who is not a bona fide
purchaser, may only prevail in an action for title to substitute property
upon a showing that his interest in that property had vested at the time
of the commission of the acts which gave rise to the criminal forfei-
ture. See 21 U.S.C. § 853(n)(6)(A). In other words, if we were to con-
strue section 853(p) as appellants urge, that section would recognize
an entitlement to property that section 853(n)(6) denies. We should
not, and I would not, hold Congress to have intended such a textual
and structural contradiction absent the most compelling evidence.

  In Part V, the majority opinion holds that the right to a jury trial
under the Seventh Amendment does not attach to the appellants’ third
26                     UNITED STATES v. MCHAN
party petition under section 853(n). Again, I agree with the majority’s
holding, but not with its analysis.

   Under Supreme Court precedent, the question of whether there
exists a Seventh Amendment right to have a jury decide a case for
which the cause of action is created by statute is answered by first
"compar[ing] the statutory action to 18th century actions brought in
the courts of England prior to the merger of the courts of law and
equity," Tull v. United States, 481 U.S. 412, 417 (1987), and then
"examin[ing] the remedy sought and determin[ing] whether it is legal
or equitable in nature." Id. at 418.

   The principal ground for the majority’s rejection of the jury trial
right is its conclusion that a section 853(n) proceeding is ancillary to
a criminal sentencing hearing, for which the jury trial right does not
attach. I understand this characteristic of the section 853(n) proceed-
ing to be immaterial under the Supreme Court’s framework to
whether a jury trial is required. See Ross v. Bernhard, 396 U.S. 531,
540 & n.15 (1970) (holding that the derivative nature of the plaintiffs’
shareholder suit was not relevant to the question of whether a jury
trial attached to their cause of action under the Seventh Amendment
and observing that the same is true of a party’s status as an interve-
nor). As that Court explained, "[t]he Seventh Amendment question
depends on the nature of the issue to be tried rather than the character
of the overall action." Id. at 538 (emphasis added).

   The majority holds, alternatively, that the right to a jury trial does
not attach because an action under section 853(n) is "most analogous
to an equitable petition to quiet title," for which a jury trial is not
required, ante at 17, and is disanalogous to an in rem civil forfeiture
action, for which a jury trial is required. Of course, this analysis,
unlike that in which it concludes that a section 853(p) proceeding is
ancillary to a criminal sentencing proceeding, is properly focused
upon the "nature of the issue to be tried," in accordance with the ana-
lytical framework erected by the Supreme Court. And as to both con-
clusions, I am in full agreement. As to the latter, however, I believe
that it is correct for reasons different than those recited by the major-
ity.

  The majority dismisses appellants’ argument that section 853(n)
proceedings are analogous to in rem civil forfeiture actions (and
                       UNITED STATES v. MCHAN                          27
therefore require a jury trial) because 853(n) proceedings (1) are in
personam, not in rem, (2) brought against the defendant, not petition-
ers, and (3) are ancillary to a criminal sentencing proceeding, to
which a jury trial does not attach. See ante at 17-18. I find none of
these bases of distinction to be persuasive, and the majority neither
explains nor provides support for the legal relevance of any of them.

   I would instead reject appellants’ analogy to an in rem civil forfei-
ture action on the grounds that the relevant legal issues in such an
action differ dramatically from those in an action under section
853(n). In section 853(n) proceedings, the sole legal issue before the
court is the ownership interests of the competing parties, a consider-
ation that is often irrelevant in an in rem civil forfeiture action, which
turns instead on the culpability of the owner and the role of the prop-
erty in the prohibited activity. See Austin v. United States, 509 U.S.
602, 611-18 (detailing the history and nature of civil forfeiture
actions).

   With these reservations, I agree with the majority that the appel-
lants are not entitled to a jury trial under the Seventh Amendment.